Citation Nr: 1828986	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to waiver of recovery of compensation overpayment in the amount of $21,216.00, to include preliminary consideration of the validity of the debt.


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran had active duty from July 1987 to December 1992.  The appellant in this case is the Veteran's ex-spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Committee on Waivers and Compromises at the Philadelphia, Pennsylvania RO, which denied the appellant waiver request.  The case is in the jurisdiction of the Baltimore, RO. 


FINDING OF FACT

There being no justiciable case or controversy, the appellant's appeal of the issue of entitlement to waiver of recovery of compensation overpayment in the amount of $21,216.00, to include preliminary consideration of the validity of the debt is dismissed. 


CONCLUSION OF LAW

There being no justiciable case or controversy, the appellant's appeal of the issue of entitlement to waiver of recovery of compensation overpayment in the amount of $21,216.00, to include preliminary consideration of the validity of the debt is dismissed.  38 U.S.C. § 7105 (2012).



(CONTINUES ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

This matter was certified to the Board in January 2013.  In an April 2018 decision of waiver on indebtedness, the Committee on Waivers and Compromises at the St. Paul, Minnesota RO granted the appellant's waiver request.  Thus, the benefits sought on appeal are already in effect, and the appellant's appeal is moot.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).


ORDER

There being no justiciable case or controversy, the appellant's appeal of the issue of entitlement to waiver of recovery of compensation overpayment in the amount of $21,216.00, to include preliminary consideration of the validity of the debt is dismissed.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


